Citation Nr: 1223497	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  04-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, for the purpose of entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 and from January 1974 to November 1987.  He had Vietnam service from June 1969 to April 1970.  The Veteran died in June 2002, and the appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

In October 2010, the Board decided part of the Veteran's appeal, and remanded the above-captioned matters for additional development.  That development having been completed, the remaining claims have been returned to the Board and are now ready for appellate disposition.

The Board notes that at the time of the Board's October 2010 adjudication, the issue of basic eligibility to Dependents' Educational Assistance (DEA) was also in appellate status.  This claim was subsequently granted in a rating decision of December 2010, with an effective date of October 22, 1999, which predates the appellant's claim.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.



FINDINGS OF FACT

1.  A claim for service connection for pancreatic cancer was pending at the time of the Veteran's death in June 2002.

2.  The claimant is the Veteran's surviving spouse who filed a claim for accrued benefits within one year of the date of his death.

3.  Pancreatic cancer is not shown by the evidence of record at the time of the Veteran's death to be related to service, and did not manifest within one year of his service discharge.  It is not a disease covered under the Agent Orange presumption.

4.  During his lifetime, the Veteran was awarded service connection for diabetes mellitus.

5.  After the Veteran's death, in a December 2010 rating decision, implemented pursuant to an October 2010 Board decision, the appellant was awarded service connection for an acquired psychiatric disorder for the purpose of entitlement to accrued benefits.

6.  The Veteran's death certificate reflects that his immediate cause of death was metastatic pancreatic cancer, with underlying causes of respiratory failure and liver failure.

7.  There is no evidence that the Veteran's death was related to service, or to his service-connected diabetes mellitus or psychiatric disorder.



CONCLUSIONS OF LAW

1.  Service connection for pancreatic cancer, for accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2011).

2.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death, nor was the Veteran's cause of death due to or accelerated by treatment of any service-connected disability. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With regard to the cause of death claim, a letter from the RO dated in September 2002 provided the appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  

Notice in the context of a DIC claim must also include, "(1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board acknowledges that the September 2002 letter does not comply with the requirements of Hupp.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.

The December 2002 rating decision provided notice of the condition for which the Veteran was service-connected prior to his death, and an explanation of the reason for the denial of the claim.  The April 2004 statement of the case provided the appellant with the relevant regulations for the claim, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial and notice of the condition for which the Veteran was service-connected prior to his death.  Moreover, the record shows that the appellant has been represented throughout the appellate period, and statements provided by the appellant, including a statement of August 2004, indicate that she is are of the condition for which service connection was in effect prior to the Veteran's death.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board further acknowledges that the September 2002 letter did not provide notice of the rating criteria or effective date provisions that are pertinent to the appellant's claim.  However, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for accrued benefits, the Board notes the appellant did not file a specific claim for accrued benefits; however, a claim for DIC by a surviving spouse is deemed to include a claim for accrued benefits.  See 38 C.F.R. § 3.152(b)(1).  The September 2002 letter did not provide her with specific notice of the evidence necessary to support this claim.  However, the Board notes that the law requires that accrued benefit claims be adjudicated on the basis of the evidence that was of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4).  Thus, there is no prejudice to the claimant in adjudication of the accrued benefits claim. Bernard v. Brown, 4 Vet. App. 384 (1993).

For all of these reasons, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  VA medical opinions have been obtained.  The appellant was offered an opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.  

Accrued Benefits

Upon the death of a beneficiary who is entitled to receive periodic monthly benefits, certain survivors, including the Veteran's spouse, may be entitled to accrued benefits to which the Veteran was entitled at death.  The accrued benefits are those payable to a beneficiary under existing ratings or decisions or those based on evidence in the file at the date of death.  The appropriate survivor may receive accrued benefits that are due and unpaid for a period not to exceed two years prior to the last date on which the beneficiary was entitled to receive benefits.  38 U.S.C.A. 5121(a) (West 2002 and Supp. 2011).  See also C.F.R. 3.1000(a).

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  The Federal Circuit specified that a claim must have been filed on or behalf of the Veteran prior to his death in the specific form prescribed by the Secretary in accordance with 38 U.S.C.A. § 5101(a).  Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by his spouse is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and his spouse takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R.  § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases are chronic, per se, such as malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, as to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to.")  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran filed a claim for service connection for pancreatic cancer in May 2001.  Unfortunately, the Veteran died of pancreatic cancer approximately one year later, in June 2002.  The RO had not adjudicated the Veteran's claim prior to his death, and as such, the Veteran had a "pending" claim on or before the date of death. 38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299. 

Prior to his death, records establish that the Veteran was diagnosed with pancreatic cancer, including in April 2002 VA treatment records, for example.  The Veteran's service treatment records, including those from June 1986, July 1986, August 1987, and November 1987, show that the Veteran suffered from chronic pancreatitis in service.  Despite this, there is simply no competent, medical evidence or opinion from prior to the Veteran's death that in any way relates his pancreatic cancer to his period of active service.  The only evidence of record addressing the etiology of the Veteran's pancreatic cancer is the opinion of a November 2010 VA examiner, who determined that it is less likely than not that the Veteran's demise from pancreatic cancer was related to his military service or the medical conditions he experienced while in the military.  Citing the Kelly Textbook of Internal Medicine, he emphasized that the cause of pancreatic cancer remains elusive.  The examiner further opined that while chronic pancreatitis is associated with a moderately increased risk for later pancreatic cancer, it cannot be considered a causative factor in this circumstance.  For these reasons, service connection on a direct basis is not warranted. 

In addition, the presumption of in-service incurrence for a chronic disease seen within one year of service (in this case malignant tumors), is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a).  The disorder was not demonstrated within 1 year after service separation.  Furthermore, post-service, there is no evidence or even a lay allegation of continuity of symptomatology of the Veteran's pancreatic cancer since service.  38 C.F.R. § 3.303(b). 

With regard to presumptive service connection based on herbicide exposure, VA has previously conceded the Veteran's exposure to Agent Orange due to his service in Vietnam.  See Rating Decision April 2002.   However, pancreatic cancer is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application for these particular causes of death.  In fact, VA has also specifically determined that pancreatic cancer is not associated with exposure to herbicide agent for purposes of the presumption. See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007).  Finally, no one with competent credentials has made any such relationship.

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for pancreatic cancer for purposes of accrued benefits, so there is no reasonable doubt to resolve in the appellant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cause of Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.

Again, in determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran died in June 2002 at the age of 54.  According to the death certificate, the immediate cause of death was metastatic pancreatic cancer, with respiratory failure and liver failure as underlying causes.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus.  Service connection for an acquired psychiatric disorder for purposes of accrued benefits was awarded subsequent to the Veteran's death.  See Rating Decision, December 2010 (implementing an October 2010 Board decision). 

There is no evidence or allegation of record that the Veteran's diabetes mellitus or psychiatric disorder was a principal or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a).  In addition, the Board finds no competent evidence of a connection between the causes of his death listed on death certificate and his service-connected diabetes mellitus mellitus or psychiatric disorder.  That is to say, the evidence does not show that his service-connected diabetes mellitus mellitus or psychiatric disorder contributed substantially or materially, combined, aided, or lent assistance to the cause of his death.  38 C.F.R. § 3.312(c).  No medical professional or layperson has indicated as such, and his medical records preceding death do not make any such implication.  To the contrary, the only evidence of record addressing such an etiological relationship is that of a January 2010 VA examiner, who, citing the Veteran's medical records as well as medical literature, determined that it is less likely than not that the Veteran's death was a result of his service-connected diabetes mellitus.  

Finally, with regard to the nonservice-connected actual causes of death of pancreatic cancer, respiratory failure, and liver failure, there is no probative evidence of a relationship between these disorders and the Veteran's period of military service.  That is, service connection is not warranted for any of these causes of death.  In making this determination, the Board hereby references the service connection for accrued benefits discussion in the above section of the present decision.  Moreover, the only evidence of record addressing the etiology of the Veteran's death, is that of the November 2010 VA examiner, who determined that it is less likely than not that the Veteran's demise was related to his military service and the medical conditions he experienced while in the military.

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for pancreatic cancer, for the purpose of entitlement to accrued benefits, is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


